Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action is response to application 16/739,852 filed on January 10, 2020. Claim(s) 1- 28 are currently pending and have been examined. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 9-10, 12-13, 18-23, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850).
	Regarding Claim 1, Kong et al., teaches a dispensing system comprising: 
A sensor configured to identify a position of an item on a surface of a component. (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches an image-enabled device (i.e., sensor), which, is able to capture an image of the inventory locations. Examiner, respectfully, notes that the image-enabled device can be more than one device and mounted on a pole or the ceiling or at the inventory location shown in Fig. 9, see Column 12, Lines 18-23)
A controller operatively coupled to the sensor. (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches that the image-enabled device (i.e., sensor) is able to send the captured item image(s) to a control system (i.e., controller)) 
A display device operatively coupled to the controller. (Column 14, Lines 5-9)(Kong et al. teaches the control system (i.e., controller) is able to transmit the item information to the display devices (i.e., display device))
Wherein the display device is configured to 

	With respect to the above limitations: while Kong et al. teaches a laser/camera system for determining the location of items, which, will transmit the images to a controller system. The controller system will then transmit the images to a display device to help agents locate the items. However, Kong et al., doesn’t explicitly teach that the information will be displayed at a location physically associated with the item despite showing sufficient area to place the image-based device 110 on the shelf (e.g., above the item shown in Fig. 1). 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the dynamic display device is configured to display the information at a location physically associated with the item. (Paragraph(s) 0027 and 0030)(Sullivan et al. 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on the smart mat next to the item of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	
	Regarding Claim 2, Kong et al./Sullivan et al.,  teaches all the limitations as applied to Claim 1 and 
wherein the controller is operatively coupled to the sensor (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches that the image-enabled device (i.e., sensor) is able to send the captured item image(s) to a control system (i.e., controller))
configured to identify the item based upon an output from the sensor.(Column 24, Lines 13-21 and 65-67); (Column 25, Lines 1-6)(Kong 
	
	Regarding Claim 3, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1 and 
Wherein the component includes the surface in the form of a generally flat dispensing surface. (Fig. 9, (see shelves))(Kong et al. teaches that the storage bins sit on a flat shelf surface)
Wherein the sensor is positioned above the dispensing surface. (Column 11, Lines 64-67); (Column 12, Lines 1-4 and 17-23); and (Column 38, Lines 26-34)Kong et al. teaches that the laser and/or image-enabled devices can be mounted on the shelving units within the facility. Kong et al., further, teaches that the laser and image-enabled devices can be mounted on a ceiling in order to identify individual inventory positions or individual items on the higher shelves (i.e., above the dispensing surface), as taught in Column, Lines 26-34)


	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the display device is configured to display the information along or adjacent to at least one of a front or rear edge of the dispensing surface. (Paragraph(s) 0027 and 0030); and (Fig. 4, 410)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order. Sullivan et al., further, teaches that the name will be along a front edge of the smart mat surface, see Fig. 4, 410) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names along the front of the smart shelf surface for a user’s order of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

Regarding Claim 4, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 3 and 
Wherein the dispensing surface is a shelf. (Column 24, Lines 4-6); and (Fig. 8, 735); and (Fig. 9, 804) (Kong et al. teaches a multi-shelf area for storing items)
Wherein the component further includes a supplement shelf oriented generally parallel to said shelf. (Column 24, Lines 4-6); and (Fig. 8, 735); and (Fig. 9, 804) (Kong et al. teaches a multi-shelf area for storing items. Kong et al., further, teaches multiple shelves that are parallel to each other)


	With respect to the above limitations: while Kong et al. teaches a multi-shelf unit, which, the shelves are parallel to each other. However, Kong et al., doesn’t explicitly teach that each of the shelves include sensors for tracking position of an item. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
A supplemental sensor configured to track the position of an item on said supplemental shelf. (Paragraph 0030) and (Claim(s) 3 and 20)(Sullivan et al. teaches a smart shelf unit that includes multiple shelfs that are oriented in a parallel direction. Sullivan et al., further, teaches a plurality of sensors that are each associated with an item pickup position. 
Wherein said supplemental sensor is operatively coupled to said controller. (Paragraph(s) 0015 and 0035)(Sullivan et al. teaches that a processor will receive information based on its communication with the sensor devices that are associated with the smart shelf)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that incorporates sensors on a pickup shelf, which, the sensors can determine the positions of the items and then transmit the information to a processor of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

Regarding Claim 5, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 3 and 

Wherein the item has a lateral location on the dispensing surface. (Column 6, Lines 29-30); and (Fig(s). 8 and 9)(Kong et al. shows that the items are laterally stacked on the shelves. Kong et al., further, teaches that the items can be stored on their side. Examiner, respectfully, notes that lateral can relate to something being placed on the side) 

	With respect to the above limitations: while Kong et al. teaches that items can be stored on a shelf to the side. However, Kong et al., doesn’t explicitly teach that the display device is extended laterally, which, the information will partially laterally overlap the location of the item. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
Wherein the display device extends generally laterally. (Paragraph 0030); and (Fig. 4, 410)(Sullivan et al. teaches a smart mat, which, displays a graphical display that displays the customers’ names as well as indicator lights, which, the display is  displayed left-to-right (i.e., laterally)) 
Wherein the displayed information at least partially laterally overlaps with the location of the item. (Fig. 4, 410)(Sullivan et al. teaches that the displayed name information for the items are displayed from left-to-right 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that incorporates a display that includes information for the item that partially laterally overlaps the item area of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help direct customers to their prepared orders on a pickup platform. (Sullivan et al.: Paragraph 0022) 
	
	Regarding Claim 9, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1.
	However, Kong et al., doesn’t explicitly teach wherein the displayed information includes an identity of a recipient of the item. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the displayed information includes an identity of a recipient of the item. (Paragraph(s) 0027 and 0030); and (Fig. 4, 410)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order (i.e., identity of a recipient of the item))


	Regarding Claim 10, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1 and wherein said sensor includes at least one optical sensor. (Column 29, Lines 62-66); and (Fig. 9, 806)(Kong et al. teaches that the laser and image-enabled device can be an image capture device camera (i.e., optical sensor) for capturing images of items)
	
	Regarding Claim 12, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1.
	However, Kong et al., doesn’t explicitly teach 
Wherein the controller is configured to track the location of a plurality of items that are part of a single order.
Wherein the displayed information conveys that the plurality of items are part of the single order. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
Wherein the controller is configured to track the location of a plurality of items that are part of a single order. (Paragraph(s) 0021)(Sullivan et al. teaches that when the barista is preparing multiple beverages for the same customer then the platform will group the beverages together and provide an indication to the barista to place those same beverages on the same shelf. Sullivan et al., further, teaches that if the barista fails to place the proper beverage on the platform then the system will notify the barista that the beverage is on the wrong shelf. Examiner, respectfully, notes that a processor is able to receive data about the beverages in order to determine the item positions. Examiner, further, notes that the system can determine when a beverage has been added and/or removed to the platform positions) 
Wherein the displayed information conveys that the plurality of items are part of the single order. (Paragraph(s) 0020-0021)(Sullivan et al. teaches that multiple beverages for the same customer can be determined, which, the barista will be notified to place the beverages on a platform at certain locations. Sullivan et al., further, teaches that the platform will then display the customer’s names that relate to the items for pickup. Examiner, respectfully, notes that multiple items can be placed on 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a multiple customer orders of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	
	Regarding Claim 13, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 12.
	However, Kong et al., doesn’t explicitly teach wherein the displayed information relating to the plurality of items is displayed on two different shelves of the component. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the displayed information relating to the plurality of items is displayed on two different shelves of the component. (Fig. 4)(Sullivan teaches that multiple customer orders can be displayed on two different locations on the smart mat/shelf)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a multiple customer orders at different locations of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

	Regarding Claim 18, Kong et al./Sullivan et al., teaches a dispensing system comprising: 
A sensor configured to sense an item on a surface of a component. (See, relevant rejection of Claim 1(a))
A controller operatively coupled to the sensor. See, relevant rejection of Claim 1(b))
Configured to identify the item based on output from the sensor. (See, relevant rejection of Claim 2(b))
A display device operatively coupled to the controller. See, relevant rejection of Claim 2(c))
Wherein the display device is configured to dynamically display information relating to said item. See, relevant rejection of Claim 2(d)
Wherein the display device is configured to display the information at a location physically associated with the item. See, relevant rejection of Claim 2(e))

	Regarding Claim 19, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18 and wherein the controller is configured to associate the identified item with a recipient. (See, relevant rejection(s) of Claim(s) 9 and 18)

	Regarding Claim 20, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18.
	However, Kong et al., doesn’t explicitly teach wherein the controller is configured to associate the identified item with at least one other item of a same order. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the controller is configured to associate the identified item with at least one other item of a same order. (Paragraph 0021) (Sullivan et al. teaches that a barista can scan an item and if the item is a part of a larger order that includes other items then the system will notify the barista to group those beverages together on the item pickup platform) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining one or more items that should be shipped to a customer of Kong et al., by incorporating the teachings of a system that will determine that an item is include within a same order and 

	Regarding Claim 21, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18 and wherein the controller is configured to identify the item by comparing the output of the sensor to a database that correlates certain physical qualities with certain items. (Column 11, Lines 45-63), and (Column 35, Lines 41-50)(Kong et al. teaches that a photo can be captured by an image-enabled system, which, is provided to a control system. The control system will then determine the dimension information for items received and stored in inventory, which, this dimension information will be stored in a database. This descriptive information will be used in the image analysis in order to determine the position of the item in the inventory location. Kong et al., further, teaches that the system will analysis the location of the item from an image and the dimensions of the of the items, then the control system will have a laser point to the location of where the item should be located) 

	Regarding Claim 22, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18 and wherein the controller is configured to track the position of the item on the surface. (Column 12, Lines 52-67); (Column 13, Lines 1-10); and (Column 

	Regarding Claim 23, Kong et al./Sullivan et al., teaches a method for dispensing items comprising: 
Identifying, via a sensor, a position of an item on a component. See, relevant rejection of Claim 1(a))
Dynamically displaying, via a display device that is operatively coupled to said sensor, information relating to said item. See, relevant rejection of Claim 1(d))
Wherein the information is displayed at a location physically associated with the item. See, relevant rejection of Claim 1(e))

	Regarding Claim 27, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 23 and wherein the displayed information relates to the identity of a recipient that is intended to pick up the item. (See, relevant rejection(s) of Claim(s) 9 and 23)	

	Regarding Claim 28, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 23.
	However, Kong et al., doesn’t explicitly teach 
Prior to the identifying step, a dispensing entity positioning the item on the component.
After the displaying step, a recipient removing the item from the component. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
Prior to the identifying step, a dispensing entity positioning the item on the component. (Paragraph(s) 0038)(Sullivan et al. teaches the barista (i.e., dispensing entity) will place the item on the pickup platform, prior  to the sensors sensing the placement of the item)
After the displaying step, a recipient removing the item from the component. (Paragraph(s) 0027, 0030, and 0039)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order (i.e., identity of a recipient of the item). Sullivan et al., further, teaches that after the item is displayed then the customer can remove their items from the pickup platform)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a user’s order of  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Rouaix et al. (US 8,423,431).
	Regarding Claim 6, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 3.
	However, Kong et al./Sullivan et al., do not explicitly teach wherein the display device is configured to project the displayed information on the dispensing surface of the component. 
	But, Rouaix et al. in the analogous art of providing visual guidance for an item to a shelving unit, teaches wherein the display device is configured to project the displayed information on the dispensing surface of the component. (Column 5, Lines 57-67); (Column 44, Lines 39-47); and (Claim 30)(Rouaix et al. teaches multiple display devices, which, are used to provide visual guidance for various items. A control system is able to send position data to the nearest display device that is able to project information at a location visible to an agent for finding an item, which, the display device is able to project the information on a shelving unit near where the item is stored, see Column 5, Lines 57-67. Rouaix et al., also, teaches that a projector can provide visual 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes laser guidance to an item of Kong et al. and a system that will display the customer names on a smart shelf surface for a user’s order pickup of Sullivan et al., by incorporating the teachings of projecting visual guidance to a shelving unit that includes information for picking an item of Rouaix et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase efficiency by decreasing the time it takes in identifying and picking a particular item. (Rouaix et al.: Column 1, Lines 59-62)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850), as applied to Claim 1, and further in view of Veltrop (US 2011/0252813).
	Regarding Claim 7, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1.
	However, Kong et al./Sullivan et al., do not explicitly teach wherein the surface is configured to be maintained at a temperature either above or below ambient temperature. 
	But, Veltrop in the analogous art of storing food items, teaches wherein the surface is configured to be maintained at a temperature either above or below ambient temperature. (Paragraph(s) 0045)(Veltrop teaches a refrigeration system for storing food items, which, the system will chill the refrigeration shelves to a certain degree that will be below an ambient temperature of the room)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system storing items of Kong et al. and a system that will store beverages of Sullivan et al., by incorporating the teachings of a refrigerator that will store items at a temperature below an ambient temperature of Veltrop, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help keep the food items ready until a customer arrives and purchases the food item. (Veltrop: Paragraph 0001)

	Regarding Claim 8, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1.
	However, Kong et al./Sullivan et al., do not explicitly teach 
Wherein the system includes a thermoelectric heat pump configured to cool the surface.
Wherein the system is configured such that heat generated by the thermoelectric heat pump is transferrable to a supplemental surface of the component.  
	But, Veltrop in the analogous art of storing food items, teaches 
Wherein the system includes a thermoelectric heat pump configured to cool the surface. (Paragraph(s) 0010-0011, 0030, and 0032)(Veltrop teaches a refrigeration system with multiple shelves for storing food items. The system includes a thermally conductive plates within the shelves and a Peltier device (i.e., thermoelectric heat pump) that has a cold and hot side. The Peltier device is used to cool and/or heat one or more shelves within the compartment. Examiner, respectfully, notes that the Peltier device is a solid state heat pump and/or heat sinking devices, see paragraph 0032) 
Wherein the system is configured such that heat generated by the thermoelectric heat pump is transferrable to a supplemental surface of the component. (Paragraph(s) 0013-0014, and 0016); and (Claim 12)(Veltrop teaches four compartments, which, the compartments use one or more heat-sinking devices. Each compartment have different shelves, which, the shelves include one or more Peltier devices to cool and/or heat the compartments. Veltrop, further, teaches that a heat transfer process can occur to provide heat from a first compartment to a second compartment of the refrigeration system, see Paragraph(s) 0028, 0040-0041 and Claim 12)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system storing items of Kong et al. and a system that will store beverages of Sullivan et al., by incorporating the teachings of a refrigerator system that consist of a heat transfer process to provide cool 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Fisher et al. (US 2019/0156277).
	Regarding Claim 11, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1. 
	However, Kong et al./Sullivan et al., do not explicitly teach 
Wherein the sensor includes an optical recognition device.
Wherein the controller is configured to track the position of the item on the surface by object recognition and background subtraction. 
	But, Fisher et al. in the analogous art of tracking items using camera recognition, teaches 
Wherein the sensor includes an optical recognition device. (Paragraph(s) 0047-0049)(Fisher et al. teaches multiple cameras that are connected to a tracking engine through network nodes that host image recognition engines. These image recognition engines processes the image frames received from the cameras)
Wherein the controller is configured to track the position of the item on the surface by object recognition and background subtraction. (Abstract); (Paragraph(s) 0112 and 0114)(Fisher et al. teaches a system for tracking locations of inventory items on a shelf. The system will use foreground image recognition engines for processing images of inventory, which, will detect if an inventory item has been taken or put on the shelf)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes using cameras for item detection of Kong et al. and a sensor system that will detect when an item is added or removed from a pickup platform of Sullivan et al., by incorporating the teachings of using a foreground detection recognition camera to track the location of an item on a shelf of Fisher et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the prediction of inventory items by using image recognition. (Fisher et al.: Paragraph 0139)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850), as applied to Claim 12, and further in view of Adato et al. (US 2019/0213212).
Regarding Claim 14, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 12. 
wherein the controller is configured to track the plurality of items when the plurality of items are not located immediately adjacent to each other.
	But, Adato et al. in the analogous art of capturing images in a retail of products on a shelf,  teaches wherein the controller is configured to track the plurality of items when the plurality of items are not located immediately adjacent to each other. (Paragraph(s) 0033, 0508-0510, and 0723-0724)(Adato et al. teaches that a system is able to track multiple items using a camera. The system will receive images depicting a first and second plurality of products associated with each other .The system will determine the location of the second product, which, can determine if the second product was placed in the proper location. Further, teaches that the system will analysis a first and second set of images, which, the second set of images acquired for a second set of items are from a second shelving unit that is nonadjacent (i.e., not located immediately adjacent) to the first shelving unit. The first and second items are associated with the same category of products, which, the system will use the images to determine the location of the shelf the items are located)  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system of tracking and monitoring inventory of Kong et al. and a system that will keep track of items of Sullivan et al., by incorporating the teachings of a system that is able to receive images to track products located on nonadjacent shelves of Adato et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Zohar et al. (US 2018/0137462).
Regarding Claim 15, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1.
However, Kong et al./Sullivan et al., do not explicitly teach 
Wherein the sensor is configured to identify spillage positioned on the component. 
To track the identified spillage to ensure the spillage is not identified as an item. 
	But, Zohar et al. in the analogous art of managing inventory, teaches 
Wherein the sensor is configured to identify spillage positioned on the component. (Paragraph(s) 0313, 0316, and 0324)(Zohar et al. teaches multiple sensors that can be positioned on and/or around the shelf that is able to identify spillage of the inventory items)
To track the identified spillage to ensure the spillage is not identified as an item. (Paragraph(s) 0367 and 0378-0379)(Zohar et al. teaches that a processor is able to process signals received 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes using cameras for item detection of Kong et al. and a sensor system that will detect when an item is added or removed from a pickup platform of Sullivan et al., by incorporating the teachings of using sensors to identify spillage within an inventory storage area, which, a processor will then determine if the spillage is by an inventory item of Zohar et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a person know when to discard an inventory item by automatically identifying an inventory items quantity and/or usability. (Zohar et al.: Paragraph 0006)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Mackler (US 2015/0356664).
Regarding Claim 16, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1 and wherein the system is configured to transmit information 
With respect to the above limitation: while Kong et al. teaches that inventory location information can be transmitted to an agent’s device. However, Kong et al. and Sullivan et al., do not explicitly teach providing storage location of an item to a recipient of the item. 
But, Mackler in the analogous art of providing location information for items stored on a shelf, teaches transmit information to a mobile recipient. (Paragraph(s) 0064 and 0068)(Mackler teaches that a user that has ordered items is able to receive storage location information their items. Further, teaches that the location data consist of the shelf number)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for transmitting location information of a product on a shelf of Kong et al. and a system that will display the customer names on a smart shelf surface for a user’s order of Sullivan et al., by incorporating the teachings of transmitting storage location information for an item to a 

Claim(s) 17 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Kelly et al. (US 2018/0122022).
	Regarding Claim 17, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 1. 
	However, Kong et al./Sullivan et al., do not explicitly teach wherein the system is configured to transmit a pickup code to a recipient, wherein the pickup code is subsequently transmittable by the recipient to the system as proof of authorization of the recipient. 
	But, Kelly et al. in the analogous art of transmitting a pickup code for an order, teaches wherein the system is configured to transmit a pickup code to a recipient, wherein the pickup code is subsequently transmittable by the recipient to the system as proof of authorization of the recipient. (Paragraph(s) 0056 and 0067-0068)(Kelly et al. teaches a unique identifier for one or more items will be generated. The identifier will be transmitted via wireless transmission to a user. Kelly et al., further, teaches that the customer can scan that unique identifier or barcode, which, the system 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items of Kong et al. and a system that will display the customer names on a smart shelf surface for a user’s order pickup of Sullivan et al., by incorporating the teachings of transmitting a unique identifier or barcode to a customer for picking up an order, which, the system will dispense the order if the codes match of Kelly et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce time-costly mistakes by reducing communication between a customer and drive-thru personal. (Kelly et al.: Paragraph(s) 0004 and 0006)

	Regarding Claim 25, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 23.
	However, Kong et al./Sullivan et al., do not explicitly teach including the step of receiving a code from a recipient, and in response, causing the display device to call attention to the item. 
	But, Kelly et al. in the analogous art of transmitting a pickup code for an order, teaches including the step of receiving a code from a recipient, and in response, causing the display device to call attention to the item. (Paragraph(s) 0054, 0056 and 0067-0068)(Kelly et al. teaches a unique identifier for one or more items will be generated. The identifier will be transmitted via wireless transmission to a user. Kelly et 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items of Kong et al. and a system that will display the customer names on a smart shelf surface for a user’s order pickup of Sullivan et al., by incorporating the teachings of transmitting a unique identifier or barcode to a customer for picking up an order, which, the system will notify the customer the order is ready via the display and dispense the order if the codes match of Kelly et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce time-costly mistakes by reducing communication between a customer and drive-thru personal. (Kelly et al.: Paragraph(s) 0004 and 0006)

	Regarding Claim 26, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 23. 
	However, Kong et al./Sullivan et al., do not explicitly teach wherein the code is transmitted by a mobile device of the recipient. 
wherein the code is transmitted by a mobile device of the recipient. (Paragraph(s) 0054 and 0056)(Kelly et al. teaches that the customer will scan their unique identifier or barcode, which, will then dispense their order if the barcodes match. Examiner, respectfully, notes that Kelly et al. teaches the scanning of the barcode will transmit that information to the pickup system, see paragraph 0053) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items of Kong et al. and a system that will display the customer names on a smart shelf surface for a user’s order pickup of Sullivan et al., by incorporating the teachings of transmitting a unique identifier or barcode to a customer, which, the customer will then scan/transmit the code for matching it to their order of Kelly et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce time-costly mistakes by reducing communication between a customer and drive-thru personal. (Kelly et al.: Paragraph(s) 0004 and 0006)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Kushida et al. (US 2009/0224040).
	Regarding Claim 24, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 23. 
the step of removing the displayed information after the sensor determines that the item has been removed from the component. 
	But, Sullivan et al. in the analogous art of distribution of items, teaches the step of removing the displayed information after the sensor determines that the item has been removed from the component. (Paragraph 0030)Sullivan et al. teaches that a graphical display element will display a customer’s name associated with an item when the item is placed on the element. Sullivan et al., further, teaches that when a customer removes an item from the pickup platform then a suitable action will take place with the graphical display (i.e., remove displayed information))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining one or more items that should be shipped to a customer of Kong et al., by incorporating the teachings of a display system that will be updated when an item is added and/or removed of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	With respect to the above limitation: while Sullivan et al. teaches that a graphical display will take an action once the customer removes their item from the platform. To the extent that Sullivan et al. doesn’t explicitly teach a display removing information after the item is removed see the below rejection of Kushida et al. 
the step of removing the displayed information after the sensor determines that the item has been removed from the component. (Paragraph 0083)(Kushida et al. teaches a display screen for outputting item position identification information. Kushida et al., further, teaches that when an item is removed from the product display shelf the display information will be deleted indicating that the product has been removed)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining one or more items that should be shipped to a customer of Kong et al. and a display system that will be updated when an item is added and/or removed of Sullivan et al., by incorporating the teachings of detecting the removal of an item and then deleting information from a display screen of Kushida et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help notify others of the accuracy of item positions. (Kushida et al.: Paragraph(s) 0083 and 0085)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628